Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/21 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities: at line 9, in the phrase “a vehicle to well site”, there appears to be an article missing for the term “well site”. It is suggested to insert the article --the-- before the term “well site” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-14, and 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Regarding independent claims 23, 28, and 31, in the paragraph of limitations that describe the second support station on page 5 in claim 23, page 10 in claim 28, and pages 13-14 in claim 31, there is ambiguity if a first or second structure is being referred to in reference to the first/second flange, the first/second component of the BOP, and the first/second support plate. For example, for independent claim 23, on page 5 at lines 21-23, the phrase “to engage the first flange to enable the first component of the BOP to be retained in place atop the first support plate during transport” (emphasis added) is unclear because it appears from the claim language, as a whole, that the structures should instead refer to “second” instead of “first”. Thus, it is not clear if the structures should refer to “first” or “second” structures. For examination purposes, examiner assumes that the structures refer to “second” structures and that the phrase should instead read as: “to engage the 
Regarding independent claim 28 on page 9 at line 11, there appears to be a double inclusion issue relating to the phrase “a position adjacent the edge” because it appears to have already been referred to on page 8 at the fifth line from the bottom of page 8. For examination purposes, examiner assumes that the phrase “a position” should be replaced with --the position-- on page 9 at line 11.
Regarding claim 32, at lines 3-4, it is not clear if the term “the support plate” refers to a first support plate or a second support plate. For examination purposes, examiner assumes it refers to a first support plate.
Regarding claim 32, at line4, it is not clear if the term “the flange” refers to a first flange or a second flange. For examination purposes, examiner assumes it refers to a first flange.


Allowable Subject Matter
Claims 8, 11-14, and 23-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	09/30/21